Motion GRANTED and Order filed February 22, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00136-CV
                                   ____________

                  IN RE CHRISTOPHER J. RUSSO, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-24818

                                     ORDER

      On February 21, 2018, relator Christopher J. Russo, filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Caroline
Baker, Judge of the 295th District Court, in Harris County, Texas, to set aside her
order dated February 12, 2018, entered in trial court number 2016-24818, styled
Superior Energy Services, Inc., et al. v. Christopher J. Russo, et al. Relator claims
respondent abused her discretion by granting the motion to compel the production
of documents because the act of producing the subject documents violates his Fifth
Amendment right against self-incrimination.

        Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. On February 21, 2018, relator asked this court to stay the
February 12, 2018 order pending a decision on the petition for writ of mandamus.

        It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

        We ORDER the February 12, 2018 order entered in trial court cause number
2016-24818, Superior Energy Services, Inc., et al. v. Christopher J. Russo, et al.,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

        In addition, the court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before March 5, 2018. See Tex. R. App. P.
52.4.

                                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.